DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 17/130537 by Nasalevich et al.
3.	Claims 21-40 are currently pending and have been fully considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24, 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "the infrared".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the irregularity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the irregularity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "peaks".  There is insufficient antecedent basis for this limitation in the claim.
The term “about” in claim 28 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21, 25, 30-33, 36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakunin et al. (US 2013/0088699 A1), herein referred to as Yakunin.
With respect to claims 21, 39 and 40, Yakunin teaches [0095-0096] a spectral purity filter (membrane) for suppressing transmission of out-of-band radiation such as infrared radiation and is configured to transmit EUV radiation. The spectral purity filter includes (Figure 7) a radiation suppression structure 82 (base layer) and a graphene layer 78 (emissivity layer) that allows in-band radiation to pass through while the out-of-band radiation may be absorbed or reflected away. Yakunin further teaches [0097] the graphene layer can be replaced by a layer graphene flakes (Figure 8) that result in an irregular surface.


    PNG
    media_image1.png
    384
    510
    media_image1.png
    Greyscale

	With respect to claim 25, Yakunin teaches (Figure 8) the irregular surface formed by the graphene layer of graphene flakes is formed on a surface of the radiation suppression structure.
	With respect to claim 30, Yakunin teaches [0114] the radiation suppression structure is made from silicon.
	With respect to claim 31, Yakunin teaches [0121] an embodiment of a multi-layer mirror comprising a substrate (base layer) and a multi-layer stack of alternating layers (emissivity layer) that comprises molybdenum.
	With respect to claim 32, Yakunin teaches [0124] a capping layer may be formed on the multi-layer mirror to prevent oxidation of the outer layers of the multi-layer mirror.
	With respect to claim 33, Yakunin teaches (Figure 13) an additional layer can be formed on the radiation suppression structure.
	With respect to claim 36, Yakunin teaches [0121 and 0131] the substrate can be considered to be a silicon wafer.
	With respect to claim 38, Yakunin teaches [0091] a pellicle can be formed using the radiation suppression structure and the graphene layer discussed above.

Allowable Subject Matter
Claims 22-24, 26-29, 34, 35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724